Citation Nr: 1646795	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  15-45 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a bilateral knee disability and for a low back disability.  The RO also denied the Veteran's claims of service connection for a right ankle disability and for obstructive sleep apnea.  The Veteran disagreed with this decision in March 2014.  He perfected a timely appeal in December 2015.  Although the Veteran initially requested a Board hearing when he perfected a timely appeal, he subsequently withdrew his hearing request.  See 38 C.F.R. § 20.702 (2015).

The Board observes that, in a September 2007 rating decision, the RO denied the Veteran's request to reopen his previously denied claims of service connection for a bilateral knee disability and for a low back disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to these claims within 1 year of the September 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a bilateral knee disability or for a low back disability are as stated on the title page.  It appears that the RO essentially reopened these previously denied claims and denied them on the merits in the October 2015 Statement of the Case (SOC).  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected PTSD has been raised by the record in a June 2016 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision dated on September 18, 2007, and issued to the Veteran and his service representative on September 22, 2007, the RO denied the Veteran's request to reopen the previously denied claims of service connection for a bilateral knee disability and for a low back disability.

2.  The evidence received since September 2007 is either cumulative or redundant of evidence previously submitted in support of the Veteran's claims of service connection for a bilateral knee disability and for a low back disability and does not relate to unestablished facts necessary to substantiate the claims.

3.  The Veteran failed to report for multiple VA examinations scheduled in January 2012 and in September 2015 without good cause.

4.  The record evidence does not indicate that the Veteran's current right ankle disability or obstructive sleep apnea is related to active service.


CONCLUSIONS OF LAW

1.  The September 2007 RO decision, which denied the Veteran's request to reopen previously denied claims of service connection for a bilateral knee disability and for a low back disability, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the September 2007 RO decision in support of the claims of service connection for a bilateral knee disability and for a low back disability is not new and material; accordingly, these claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2015).

4.  Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2015).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claims of service connection for a bilateral knee disability and for a low back disability.  The evidence also does not support granting service connection for a right ankle disability or for obstructive sleep apnea.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

With respect to the Veteran's request to reopen the previously denied service connection claims for a bilateral knee disability and for a low back disability, the Board notes that, in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claims of service connection for a bilateral knee disability and for a low back disability, examinations are not required.  

With respect to the Veteran's service connection claims for a right ankle disability and for obstructive sleep apnea, the Board notes that he failed to report for multiple VA examinations when they were scheduled in January 2012 and in September 2015 without good cause.  Although his lay statements are not a model of clarity, it appears that the Veteran refused to report for these examinations when they were scheduled.  As the AOJ noted in the October 2015 SOC, evidence which was to be obtained at these examinations regarding the nature and etiology of the Veteran's claimed right ankle disability and his current obstructive sleep apnea could not be obtained.  In this regard, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Because the Veteran failed to report for VA examinations in January 2012 and in September 2015 without good cause, another examination is not required and his service connection claims for a right ankle disability and for obstructive sleep apnea will be adjudicated on the evidence of record.  See also 38 C.F.R. §§ 3.655(a)-(b) (2015).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

In September 2007, the AOJ denied the Veteran's claims of service connection for a bilateral knee disability (which was characterized as bilateral knee pain condition) and for a low back disability (which was characterized as low back pain syndrome).  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  The Veteran did not initiate an appeal of the September 2007 rating decision and it became final.  The Veteran also did not submit any statements relevant to these claims within 1 year of the September 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for a bilateral knee disability and for a low back disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for a bilateral knee disability and for a  low back disability in a letter from his service representative which was date stamped as received by the AOJ on September 13, 2011.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for a bilateral knee disability and for a low back disability, the evidence before VA at the time of the prior final AOJ decision in September 2007 consisted of the Veteran's service treatment records.  The AOJ noted that the Veteran had not submitted new and material evidence in support of his request to reopen the previously denied claims.  Thus, the claims were not reopened.

The newly received evidence includes the Veteran's lay statements, additional post-service VA and private treatment records, and notices that the Veteran failed to report for VA examinations when they were scheduled in January 2012 and in September 2015.  As the RO noted in the October 2015 SOC, all of this evidence is to the effect that the Veteran currently experiences both a bilateral knee disability and a low back disability.  For example, a review of the newly received post-service VA treatment records confirms that the Veteran has been diagnosed as having bilateral knee pain and low back pain.  The Board observes here that the presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As noted elsewhere, although his lay statements are not a model of clarity, it appears that the Veteran refused to report to VA examinations when they were scheduled in September 2015 because, in his view, such examinations were either fraudulent or part of an unspecified conspiracy to deny him VA benefits to which he was entitled.  (The Board notes parenthetically that it is not clear why the Veteran failed to report for VA examinations when they were scheduled in January 2012 as he provided no lay statements contemporaneous to these examinations regarding why he failed to report for them without good cause.)

With respect to the Veteran's application to reopen claims of service connection for a bilateral knee disability and for a low back disability, the Board notes that the evidence which was of record in September 2007 did not show that the Veteran's in-service complaints of and treatment for injuries to the knees and low back resulted in chronic post-service disabilities which are related to active service.  Despite the Veteran's assertions to the contrary, a review of the record evidence submitted since September 2007 still does not indicate that he experienced any chronic bilateral knee or low back disabilities while on active service which could be related to any current bilateral knee disability or low back disability.  The newly received medical evidence and the Veteran's statements are cumulative and redundant of evidence previously considered by VA.  

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claims for a bilateral knee disability or for a low back disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the September 2007 RO decision, which denied the Veteran's request to reopen his previously denied service connection claims for a bilateral knee disability (which was characterized as bilateral knee pain condition) and for a low back disability (which was characterized as low back pain syndrome), or received since that decision became final - which demonstrates that either of these disabilities is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claims for a bilateral knee disability and for a low back disability.  In summary, as new and material evidence has not been received, the previously denied claims of service connection for a bilateral knee disability and for a low back disability are not reopened.

Service Connection Claims

The Veteran also contends that he incurred a right ankle disability and obstructive sleep apnea during active service.  He essentially contends that he injured his right ankle and experienced unspecified respiratory problems during active service which led to his current right ankle disability and obstructive sleep apnea.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis of the ankle, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because obstructive sleep apnea  is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  In contrast, because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a right ankle disability to the extent that it includes a claim for right ankle arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a right ankle disability and for obstructive sleep apnea.  The Board notes initially that, because the Veteran failed to report for VA examinations in January 2012 and in September 2015 without good cause, these claims will be adjudicated on the evidence of record.  See 38 C.F.R. §§ 3.655(a)-(b) (2015).  Despite the Veteran's assertions to the contrary, the record evidence shows that he does not experience any current right ankle disability which could be attributed to active service.  The record evidence also shows that, although the Veteran has been diagnosed as having and treated for obstructive sleep apnea since his service separation, there is no indication that this disability is related to active service.  For example, the Veteran's service treatment records show that he denied any pre-service medical history of right ankle or respiratory problems at his enlistment physical examination in July 1982.  Clinical evaluation was completely normal.  Clinical evaluation of the Veteran was unchanged at a periodic physical examination in December 1986.

On outpatient treatment in September 1987, the Veteran reported injuring his right knee and elbow after a slip-and-fall accident on board a U.S. Coast Guard Cutter.

The Veteran denied any in-service history of right ankle or respiratory problems at his separation physical examination in April 1988.  Clinical evaluation was completely normal except for acne keloidalis nuchae (a skin problem).  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for either a right ankle disability or for obstructive sleep apnea.  It shows instead that the Veteran does not experience any current right ankle disability which could be attributed to active service.  It also shows that, although the Veteran experiences current obstructive sleep apnea, there is no indication that this disability is related to active service or any incident of service.  For example, on outpatient treatment in October 2010, the Veteran's complaints included snoring.  The assessment was a history suggestive of obstructive sleep apnea which needed evaluation.  A sleep study was ordered for the Veteran.

Following VA sleep study in November 2010, the clinician's interpretation was severe obstructive sleep apnea.  

On outpatient treatment in February 2011, the Veteran complained of fragmented sleep in the previous 2 weeks and nose irritation from nasal pillows.  The assessment included severe obstructive sleep apnea.

The Veteran failed to report for VA examinations when they were scheduled in January 2012.

In a December 2013 letter, a VA clinician stated the Veteran had been diagnosed as having severe obstructive sleep apnea in November 2010 and started on automatic positive airway pressure (APAP) and had been followed in a VA sleep clinic since this diagnosis.

The Veteran again failed to report for VA examinations when they were scheduled in September 2015.

With respect to the Veteran's service connection claim for a right ankle disability, the Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right ankle disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran's lay statements are not a model of clarity, it appears that he contends that he injured his right ankle at the same time that he injured his right knee and elbow when he fell while onboard a U.S. Coast Guard Cutter in September 1987 during active service.  The Board finds it highly significant that, although he complained of and was treated for injuries of the right knee and elbow at the time of his in-service slip-and-fall in September 1987, he did not complain of or seek treatment for a right ankle injury at any time during active service.  In other words, there is no evidence that the Veteran experienced a right ankle disability at any time during the pendency of this appeal.  And because the Veteran has failed to report for multiple VA examinations scheduled in order to determine the nature and etiology of his claimed right ankle disability, evidence which could have been obtained at these examinations could not be obtained.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a right ankle disability.  In summary, the Board finds that service connection for a right ankle disability is not warranted.

With respect to the Veteran's service connection claim for obstructive sleep apnea, the Board acknowledges that he has complained of and been treated for severe obstructive sleep apnea since his service separation.  There is no indication, however, that the Veteran's current obstructive sleep apnea is related to active service or any incident of service.  As noted elsewhere, because the Veteran has failed to report for multiple VA examinations scheduled in order to determine the nature and etiology of his obstructive sleep apnea, evidence which could have been obtained at these examinations could not be obtained.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for obstructive sleep apnea.  In summary, the Board finds that service connection for obstructive sleep apnea is not warranted.

The Board finally finds that service connection for arthritis of the right ankle is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges that arthritis is considered a chronic disease for VA adjudication purposes.  Id.  The record evidence does not show that the Veteran experienced arthritis of the right ankle during active service or within the first post-service year (i.e., by June 1989) such that service connection is warranted for this disability on a presumptive basis.  Id.  As noted elsewhere, the evidence does not indicate that the Veteran experiences any current right ankle disability which could be attributed to active service.  Thus, the Board finds that service connection for arthritis of the right ankle is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a right ankle disability and obstructive sleep apnea have been continuous since service.  He asserts that he continued to experience symptoms relating to the right ankle (pain) and obstructive sleep apnea (difficulty breathing) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a right ankle disability and obstructive sleep apnea since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his lungs and lower extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted above, the post-service medical evidence does not reflect complaints or treatment related to a right ankle disability at any time since service.  This evidence also does not reflect complaints or treatment related to obstructive sleep apnea for several decades after the Veteran's service separation.  The Board emphasizes the multi-year gap between discharge from active service (1988) and initial reported symptoms related to obstructive sleep apnea in approximately 2010 (a 22-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed VA disability compensation claims for service connection for a bilateral knee disability, a low back disability, and for neck folliculitis in August 1988, shortly after service separation in June 1988, but did not claim service connection for a right ankle disability or obstructive sleep apnea or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims in September 2011.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no current right ankle disability which could be attributed to active service and no indication of a medical nexus between the Veteran's current obstructive sleep apnea and service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a bilateral knee disability is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a low back disability is not reopened.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


